Case 1:13-cv-06836-RA-HBP Document 324
                                   323 Filed 06/25/20
                                             06/24/20 Page 1 of 1




                                 No later than June 26, 2020, Defendants shall provide the Court
                                 with the legal authority to support their request to "postpone[]" "all
                                 further action" on the Bill of Costs filed in this matter and/or to file
                                 any motion pursuant to Fed. R. Civ. P. 54(d)(1) after the 7-day
                                 period has elapsed.


                                 SO ORDERED.
                                                                       _____________________
                                                                       Hon. Ronnie Abrams
                                                                       6/25/2020
